Citation Nr: 0627589	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an increased rating, in excess of 10 
percent, for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, in January 2002, which denied both claims.  In June 
2002, VA received a notice of disagreement with regard to 
both issues.  The RO denied the matters again in October 
2004.  [While the August 2005 statement of the case indicates 
that these matters are on appeal from the October 2004 
decision, the Board recognizes that they are in fact on 
appeal from the earlier decision in January 2002.]  
Regardless, the veteran perfected his appeal regarding both 
issues via an August 2005 VA Form 9.

For good cause shown, the veteran's motion for advancement on 
the Board's docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).  In addition, the 
Board notes that, while the veteran initially expressed his 
desire for a Travel Board hearing in correspondence dated 
August 2005, subsequent correspondence received September 
2005 indicates the veteran does not desire a hearing.  
Accordingly, the hearing request is withdrawn.  38 C.F.R. 
§ 20.702 (e). 

The issue of entitlement to an increased rating for pes 
planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  A heart condition is not shown to have been present in 
service, or for many years 
thereafter, nor is it in any way the result of an incident or 
incidents of the veteran's period of active military service.
CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by 
military service, nor may 
such a disability be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

With respect to the veteran's claim of service connection for 
a heart condition, in a December 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA treatment and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection of a heart condition, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate a claim for service connection, and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran essentially contends that his current heart 
condition was caused by a high cholesterol diet ingested by 
the veteran while serving in China during World War II.  As 
will be explained below, there is evidence that the veteran 
currently has a heart condition, but the record does not show 
that his current condition was incurred or coincident with 
military service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service medical records are negative for treatment of a heart 
condition.  One note indicates the veteran suffered from an 
unrelated illness while in China.  Service personnel records 
also denote service in China.  In addition, the veteran 
received the Grand Star of Honor medal for his service.

Following service, medical records are negative for treatment 
of a heart condition through August 1998, over 52 years 
following the veteran's discharge from service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  

VA and private medical records show that the veteran 
currently has a heart condition.  VA outpatient records from 
August 1998 indicate the veteran underwent cardiac 
catheterization.  Notes from this procedure indicate the 
veteran was status post bypass.  The veteran was found to 
have severe native three vessel disease with an occluded 
saphenous vein graft.  In the months that followed, the 
veteran underwent numerous heart tests and procedures, 
including a multiple gated equilibrium study that showed 
moderate inferior wall hypokinesis.

Records from September 1998 show a diagnosis of coronary 
artery disease and indicate the veteran suffered from a 
myocardial infarction in 1973.  The Board observes no 
contemporaneous medical records of a 1973 heart condition.  
However, even if this did occur as indicated, it would still 
be more than 27 years following the veteran's discharge.  
This passage of time is probative evidence against the 
veteran's claim.  Id.  Consequently, the veteran's report of 
this occurrence does little to establish chronicity under 
38 C.F.R. § 3.303(b).  Nor does it place the onset of this 
condition within one year of service, so as to merit 
consideration under 38 C.F.R. § 3.307(a)(3).

The Record contains detailed evidence pertaining to the 
diagnoses and treatment of a current heart condition.  
Private hospital records received in April 2005 note 
hospitalizations from July to August 1969, June to July 1975, 
November to December 1976, February to March 1978, March to 
April 1979, August 1995, September 1998, and March 2004.  
These records do not address a myocardial infarction in 1973.  
Notes from March 2004 indicate a discharge diagnosis of 
coronary atherosclerosis of native coronary vessel.  
Secondary diagnoses of congestive heart failure, 
thrombocytopenia, intermediate coronary syndrome, post-
procedural aortocoronary bypass, percutaneous transluminal 
coronary angioplasty, old myocardial infarction, and 
essential hypertension are also noted.  VA outpatient records 
from January 1999 to January 2002 show records of cardiac 
rehabilitation and exercise.  Outpatient notes from July 2000 
indicate the veteran underwent a double coronary bypass in 
1991.  A January 2001 letter from a VA physician indicates 
the veteran underwent open heart surgery; and that he 
suffered from heart disease, hypertension, and 
hypercholesterolemia.  VA outpatient notes from June 2001 
indicate the veteran underwent a resting gated cardiac blood 
pool scan.  Impressions following this examination were that 
the veteran's left ventricular ejection fraction was 
calculated to be 55 percent, the veteran's left ventricle was 
mildly dilated with mild apical hypokinesis, and that the 
right ventricle was normal in size and wall motion.  This 
evidence confirms the veteran has a current condition, but 
does nothing to show a causal link to service.

As discussed, the veteran contends a poor diet during service 
caused his current heart condition.  A letter received in 
January 2001 includes the veteran's contention that he was 
not afforded rations while serving in China, so his breakfast 
diet included consuming five eggs per day.  In addition, he 
claims lard was used for all frying.  Without specifying a 
date, the veteran added that an internist told him that eggs 
and lard could have caused a build up of cholesterol in his 
arteries.  However, the Court has held that a veteran's lay 
statements relating what a medical professional told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, the veteran's 
assertions as to the nexus, standing alone, do not provide a 
basis on which to grant his claims.  He then referred remarks 
from his cardiologist, a VA physician S.B., M.D..  The 
veteran said that Dr. S.B. also indicated that the veteran's 
egg and lard diet could have caused a heart condition.  
Finally, the veteran stated that he had a double bypass 
operation in January 1992, followed by the aforementioned 
angioplasty in September 1998.  Despite all of his 
contentions, there is no evidence of record suggesting the 
veteran is competent to give medical testimony regarding the 
etiology of his current condition.  While the Board observes 
that the veteran is competent to describe what he ate in 
service, he is not competent to provide a medical opinion.  
Espiritu, 2 Vet. App. at 494 (1992).

In July 2003, the RO received a letter from a VA physician 
Dr. S.B., reciting the veteran's account of in-service 
cholesterol ingestion and opining that this diet "may well 
contribute to his subsequent coronary artery problems.  Other 
surgical procedures were also noted.  The letter indicates 
Dr. S.B. is the director of the Catheterization laboratory, a 
fact which indicates competence on the part of the physician.  
However, it appears that his opinion was based on information 
supplied by the veteran himself regarding the events in 
service.  For this reason, the Board places little weight of 
probative value on this opinion.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Moreover, the examiner's opinion only indicated 
that such reported cholesterol ingestion "may well" be 
causative of the veteran's current heart condition.  In Obert 
v. Brown, 5 Vet. App. 30 (1993), the Court held that a 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See also Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom 
v. West, 12 Vet. App. 185 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  Accordingly, the Board finds that Dr. 
S.B.'s medical opinion carries no probative weight to support 
the veteran's claims.

In summary, there is no probative evidence of a disease or 
injury in service, and no probative evidence of a link 
between the veteran's current condition and military service.  
See Hickson, 12 Vet. App. at 253 (1999).  While the record 
shows the veteran suffers from a heart condition, the 
preponderance of evidence is against the veteran's claim and 
service connection cannot be granted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d at 1365 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for a heart condition is 
denied.

REMAND

In his August 2006 brief, the veteran's representative 
indicated that the veteran's most recent pes planus 
examination is over 4.5 years old.  He then stated that the 
veteran's disability is worse and requested a new 
examination.  VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the veteran should be accorded a new 
examination.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As remand is otherwise required, corrective 
notice should be provided that informs the veteran that an 
effective date for the award of benefits will be assigned if 
an increased rating is granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Finally, the Board also notes that the veteran has been 
receiving ongoing treatment at the Brooklyn Campus of the VA 
New York Harbor Healthcare System.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) is fully complied with 
and satisfied with respect to the claim 
for an increased rating for pes planus, to 
include a discussion that an effective 
date and evaluation will be assigned if an 
increase is awarded, as well as the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
pes planus subsequent to June 2004.  After 
securing the necessary release, the RO 
should obtain these records.  Among the 
medical care providers contacted, the RO 
should be sure to contact the Brooklyn 
Campus of the VA New York Harbor 
Healthcare System.

3.  The veteran should be afforded a VA 
foot examination to determine the nature 
and severity of the veteran's service 
connected pes planus condition.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the claim for an increased rating for pes 
planus.  If the claim is denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


